USCA11 Case: 21-10700    Date Filed: 09/01/2021    Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10700
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00309-SDM-CPT-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

YOLANDA HERRERA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 1, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10700       Date Filed: 09/01/2021   Page: 2 of 2



      Gus Centrone, counsel for Yolanda Herrera in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Herrera’s convictions and sentences are AFFIRMED.




                                          2